(“l

FILED

UNITED STATES DISTRICT COURT AUU l 3 2{)§@

FOR THE DISTRICT OF COLUMBIA

Cz‘:::t ::,e:i,:;':;:;::,ici S:z“:;,:::;t
Dilio Antonio Escarria-l\/Iontano,
Plaintiff,
v. civil A¢ti@n NO. h ida `('i

United States of America el al.,

g/\}\/\_/&/\J\J\y&/

Defendants.

MEMORANDUM OPINION AND ORDER

This matter, brought pro se by a federal prisoner, is before the Court on its initial review
of the complaint and application for leave to proceed informal pauperis. Pursuant to 28 U.S.C.
§ l9l5A, the Court is required to screen a prisoner’s complaint and dismiss it or any portion
thereof upon a determination that the complaint fails to state a claim upon which relief can be
granted. For the following reasons, the Court will dismiss the complaint against all of the named
defendants except the United States.

Plaintiff sues the United States and Attorney General Eric Holder, Jr., the Department of
the Navy and Defense Secretary Robert l\/I. Gates, the Bureau of Prisons and Director Harley G.
Lappin‘, the Department of Health and Human Services and Surgeon General Regina Benjamin,
and the "Judiciary Branch" under Bivens v. Six Unknown Named Agenls of F ederal Bureau of
Narc403 U.S. 388 (l97l), and the Torture Victim Protection Act of 1991 , 28 U.S.C.
§ 1350. Plaintiff fails to provide any notice ofa claim against the judiciary See Compl. 11 8

(stating that "[d]efendants, Judiciary Branch, and John Glover Roberts, Jr - Chief justice of USA

‘ Plaintiff mistakenly lists this defendant as Harry G. Lappin.

and addition to certain types of subject matter with residual grant or exclusive jurisdictional
authority to decide civil and criminal actions. . . ."); idjl 52 (accusing the judiciary branch of
"using Constitutional Avoidance for the United States relating to having a Trial-By-Jury of the
Plaintiff" s Columbian National Peers . . . .").

In addition, this Court has a "duty . . . to stop insubstantial Bivens actions in their tracks
and get rid ofthem." Simpkins v. District ofColunzbz`a Governmenf, 108 F.3d 366, 370 (D.C.
Cir. l997) (citations omitted). A federal official may be held personally liable under Bivens only
for unconstitutional conduct in which he was personally and directly involved. Cameron v.
Tlzornburgh, 983 F.2d 253, 258 (D.C. Cir. l993). Plaintiff has stated no facts supporting claims
against the high-level agency officials in their personal capacities, see Compl. H1[4-7, and the
claims against them in their official capacities are in essence against the United States. See
Kentucky v. Graham, 473 U.S. l59, 166 (l985). Accordingly, it is

ORDERED that pursuant to 28 U.S.C. § l9l 5A(b)(l), the complaint against the Judiciary
Branch and defendants Eric H. Holder, Robert M. Gates, Harley G. Lappin and Regina Benjamin
in their individual capacities is DISl\/IISSED; and it is

FURTHER ORDERED that the Clerk shall terminate the dismissed defendants, open this
civil action as brought only against the United States and randomly assign it to a district judge for
further proceedings. A separate Order granting plaintiffs motion to proceed z`nforma pauperis

will issue contemporaneously.

wl 4:»-

United §tates District Judge

Date: August /7 ,2010